Appellate Case: 22-3144     Document: 010110762821      Date Filed: 11/03/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 3, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  MAIKIJAH A. HAKEEM,

        Plaintiff - Appellant,

  v.                                                        No. 22-3144
                                                 (D.C. No. 2:21-CV-02417-JAR-TJJ)
  KANSAS DEPARTMENT OF HUMAN                                  (D. Kan.)
  SERVICES, Child Support Enforcement
  Division; JODI HOWARD, in her
  individual and official capacities as
  Commissioner of Kansas Department of
  Human Services,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Plaintiff Maikijah A. Hakeem, proceeding pro se, appeals the district court’s

 dismissal of his claims brought against Defendants for their alleged “unauthorized

 interception” of his economic impact payments issued under the Coronavirus Aid,

 Relief, and Economic Security Act of 2020 (the CARES Act) to satisfy his past-due


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3144     Document: 010110762821       Date Filed: 11/03/2022    Page: 2



 child support obligations. Exercising jurisdiction under 28 U.S.C. § 1291, we

 AFFIRM the dismissal of Hakeem’s claims without opportunity to amend.

                                            I

       In March 2020, Congress passed the CARES Act, which, in part, provided

 economic impact payments (EIPs) of up to $1,200 per adult for eligible individuals

 and $500 per qualifying child. See CARES Act, Pub. L. No. 116-136, § 2201, 134

 Stat. 281, 335 (2020) (codified, in part, at 26 U.S.C. § 6428). Hakeem, who is civilly

 committed in Minnesota pursuant to a state court order, received approximately

 $1,813.36 in EIPs. ROA at 5–6, 8. According to Hakeem, while he was in the care of

 the State of Minnesota, Defendants, the Kansas Department for Children and

 Families (“DCF”) and its Secretary, Laura Howard,1 “[i]llegally seized Plaintiff[’]s

 Economic Impact Payment . . . [and] [u]nlawfully applied [it] to his past-due child

 support obligations.” Id. at 6.

       On September 24, 2021, Hakeem filed his complaint in the United States

 District Court for the District of Kansas. Id. at 5–16. Therein, he raised two causes of

 action against Defendants: (1) “unauthorized interception of EIP in violation of the

 CARES Act,” and (2) “breach of [security] in violation of the CARES Act.” Id.


       1
          In his complaint, Hakeem lists the “Kansas Department of Human Services,
 Child Support Enforcement Division” and “Jodi Howard,” in her individual and
 official capacities as its “Commissioner,” as the defendants. ROA at 5, 7. As the
 district court later noted, however, “there is no such agency or commissioner in
 Kansas.” Id. at 38. In his response to the district court’s order to show cause, Hakeem
 clarified that he meant to sue DCF and its Secretary, Laura Howard. See id. at 48,
 56–57. Thus, as did the district court, we will proceed in reviewing Hakeem’s appeal
 with DCF and Laura Howard as Defendants.
                                            2
Appellate Case: 22-3144     Document: 010110762821        Date Filed: 11/03/2022     Page: 3



 (capitalization removed). After the magistrate judge granted Hakeem’s motion to

 proceed in forma pauperis, id. at 20–21, Hakeem attempted (but failed) to serve his

 named defendants. Id. at 22, 38. When the named defendants did not appear, the

 magistrate judge ordered Hakeem to move for default or otherwise show cause why

 his case should not be dismissed for failure to prosecute. Id. at 24–25. Hakeem

 responded with a motion for entry of default and affidavits of service. Id. at 28–34.

 Thereafter, however, the district court judge recognized that Hakeem’s named

 defendants did not exist and that his complaint was subject to mandatory screening

 under 28 U.S.C. § 1915(e)(2). Id. at 36–40. Thus, the district court screened

 Hakeem’s complaint and ordered Hakeem to show cause why his complaint should

 not be dismissed for failure to state claim. Id. Hakeem responded and, therein,

 clarified who he meant to name as defendants, discussed the legal merits of his

 claims, and requested leave to amend his complaint. Id. at 46–53.

        Ultimately, the district court issued an order dismissing Hakeem’s complaint

 for failure to state a claim. Id. at 56–67. Therein, the district court concluded that

 (1) the CARES Act did not prevent Defendants from intercepting Hakeem’s EIPs to

 apply toward his past-due child support debts, and (2) the state was shielded from

 liability by sovereign immunity. Id. at 59–65. The district court also denied Hakeem

 leave to amend his complaint, as it concluded that any opportunity to amend “would

 be futile.” Id. at 65. Hakeem now appeals the district court’s dismissal of his

 complaint.



                                             3
Appellate Case: 22-3144    Document: 010110762821         Date Filed: 11/03/2022       Page: 4



                                            II

       We review de novo the district court’s dismissal of an action under 28 U.S.C.

 § 1915(e)(2) for failure to state a claim, applying the same standards we employ to

 review dismissals under Federal Rule of Civil Procedure 12(b)(6). See Young v.

 Davis, 554 F.3d 1254, 1256 (10th Cir. 2009). “To survive a motion to dismiss, a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In conducting our

 review, we accept all well pleaded facts as true, view them in the light most favorable

 to the plaintiff, and draw all reasonable inferences in his favor. Brooks v. Mentor

 Worldwide LLC, 985 F.3d 1272, 1281 (10th Cir. 2021). Because Hakeem appears pro

 se, we construe his filings liberally, but we do not serve as his advocate. See Garrett

 v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

                                            III

       On appeal, Hakeem argues that the district court erred in dismissing his claims

 for failure to state a claim (in relation to both the substance of his CARES Act claim

 and sovereign immunity), not holding Defendants in default, and denying Hakeem an

 opportunity to amend his complaint. We conclude that the district court did not err in

 any of these respects.

 A.    EIP Garnishment

       The district court correctly concluded that Hakeem failed to state a claim for

 relief under both the CARES Act and the Consolidated Appropriations Act (the
                                             4
Appellate Case: 22-3144    Document: 010110762821        Date Filed: 11/03/2022     Page: 5



 CAA), 2021, Pub. L. No. 116-260, 134 Stat. 1182 (2020) (codified, in part, at 26

 U.S.C § 6428A).

       1. The CARES Act

       As he did in the district court, Hakeem argues that, “[p]ursuant to the

 [CARES] Act[,] payments for child-support are among a list of exemptions, which

 cannot be intercepted and applied to certain financial obligations.” Aplt. Br. at 2.

 Hakeem is correct that the CARES Act prohibits EIPs from being offset to satisfy

 certain debts, see CARES Act § 2201(d), but, as the district court explained, past-due

 child support is not one of them. See Frequently Asked Questions on the Treasury

 Offset Program (TOP), Bureau Fiscal Serv., https://fiscal.treasury.gov/top/faqs-for-

 the-public-covid-19.html (last modified July 9, 2021) (“Your entire [EIP] authorized

 by the CARES Act can be offset, up to the amount of your child support debt.”); see

 also Ortiz-Rivas v. Mnuchin, No. 20-cv-1844-pp, 2021 WL 1400931, at *2 (E.D.

 Wis. Apr. 14, 2021) (“Based on the plaintiff’s allegations, it appears that his EIP was

 offset because he owed delinquent child support. The CARES Act authorizes such

 offsets.”); Smith v. Cameron, No. 3:20-CV-P748-CHB, 2022 WL 109217, at *2

 (W.D. Ky. Jan. 11, 2022) (same); Oliver v. Ill. Dep’t of Health & Fam. Servs., No.

 21-cv-1114-SMY, 2021 WL 4895336, at *2 (S.D. Ill. Oct. 19, 2021) (same). 2 As the

 district court held, Defendants did not violate the CARES Act by intercepting

 Hakeem’s EIPs to apply the funds toward his unpaid child support obligations.


       2
         We cite these unpublished decisions from other jurisdictions not as
 controlling precedent but for their persuasive value.
                                            5
Appellate Case: 22-3144     Document: 010110762821         Date Filed: 11/03/2022     Page: 6



        2. The CAA

        Hakeem’s complaint states nothing about the CAA. However, both before the

 district court and on appeal, Hakeem clarifies that a portion of his EIPs was paid

 pursuant to the CAA, which, according to Hakeem, protects such payments from

 garnishment. The district court did not err in concluding that Hakeem failed to state a

 claim for wrongful garnishment under the CAA.

        The CAA provided a second round of EIPs ($600 per adult for eligible

 individuals, plus $600 per qualifying child) to qualifying individuals. 26 U.S.C.

 § 6428A(a). Subsection 272(d)(2)(A) of the CAA states that “no applicable payment

 shall be subject to, execution, levy, attachment, garnishment, or other legal process,

 or the operation of any bankruptcy or insolvency law.” CAA § 272(d)(2)(A). To

 ensure that CAA EIPs are not garnished, any payment made via an “advance refund

 amount paid pursuant to [26 U.S.C. § 6428A(f)]” and deposited “electronically by

 direct deposit” must be issued by the Secretary of the Treasury “using a unique

 identifier that is reasonably sufficient to allow a financial institution to identify the

 payment as an applicable payment.” Id. § 272(d)(2)(B)(i), (d)(2)(E)(iii)(I). If an

 applicable payment is deposited into an account that is subject to a garnishment

 order—but the applicable payment is not properly encoded with a unique identifier—

 the financial institution that maintains the garnished account must, “upon the request

 of the account holder, . . . treat the amount of the funds in the account at the time of

 the request, up to the amount of the applicable payment . . . as exempt from a

 garnishment order without requiring the consent of the party serving the garnishment

                                              6
Appellate Case: 22-3144     Document: 010110762821        Date Filed: 11/03/2022    Page: 7



 order or the judgment creditor.” Id. § 272(d)(2)(C)(ii). The term “garnishment order”

 includes a “written instruction issued by a court . . . or a State child support

 enforcement agency, including a lien arising by operation of law for overdue child

 support.” Id. § 272(d)(2)(E)(v).

        In his response to the district court’s order to show cause, Hakeem argued that

 his CAA EIP “arrived as a federal tax refund rather than as an encoded economic

 impact payment.” ROA at 50. Thus, without the proper unique identifier,

 Defendants—who, Hakeem argued, acted as (1) the financial institution that

 maintained Hakeem’s garnished account, (2) the creditor that received the proceeds

 of the garnishment, and (3) the state agency that issued the garnishment—improperly

 seized Hakeem’s CAA EIP. Id. Although Hakeem’s arguments before this court are

 less robust than those he made before the district court, he cites Beal v. Davids, No.

 1:21-cv-522, 2021 WL 2934835, at *4 (W.D. Mich. July 13, 2021), vacated, in part,

 by the district court—which the district court examined, in depth—to support his

 position. See Aplt. Br. at 4 n.3; ROA at 61–62.

        In Beal, the plaintiff, an inmate with the Michigan Department of Corrections

 (the MDOC), alleged that the MDOC improperly seized his $600 CAA EIP from his

 prisoner trust account to pay his “various debts” owed to the MDOC and the state and

 federal courts. 2021 WL 2934835, at *1–2. Although the CAA “does not define the

 term,” the Beal court “presume[d] that the MDOC operates as a financial institution”

 because it “administers the trust accounts of the prisoners in its custody,” “accepts

 the relevant payments from the federal government,” and “appears capable both of

                                             7
Appellate Case: 22-3144     Document: 010110762821         Date Filed: 11/03/2022        Page: 8



 effectuating garnishment orders and of notating exempt payments.” Id. at *5. The

 court ultimately concluded that the plaintiff had stated a plausible claim for relief

 against the warden and three other employees of his facility:


               [The CAA] arguably mandated Defendants to treat $600 of
        Plaintiff’s funds as exempt from garnishment. Plaintiff’s allegations do
        not clearly indicate whether the applicable payment was issued with an
        appropriate unique identifier as directed by Section 272(d)(2)(B).
        Nevertheless, Plaintiff’s [letter to the MDOC] requested that . . . MDOC
        treat $600 of Plaintiff’s $1,800 payment as exempt from garnishment,
        because it was a payment under the [CAA].
                ....
                Plaintiff’s complaint and attachments suggest that Defendants
        seized on a technicality—that his payment arrived as a federal tax refund
        rather than as an encoded economic impact payment. Yet, the Defendants
        appeared to act in three capacities simultaneously: the financial
        institution obligated to treat Plaintiff’s funds as exempt under [the CAA],
        a creditor to whom Plaintiff owed debts, and the State agency capable of
        directing a garnishment of Plaintiff’s funds to pay the creditor. That
        conflict could plausibly give Defendants a reason to justify seizing
        Plaintiff’s funds to pay his debts. However, [the CAA] provides a
        secondary method for protecting relevant payments from garnishment.
        Plaintiff appears to have employed that secondary method when he sent
        his [letter to the MDOC].
               In short, [the CAA] arguably mandated that Defendants—
        corrections officers at the financial institution holding Plaintiff’s funds—
        treat $600 of Plaintiff’s funds as exempt from garnishment. Plaintiff
        alleges that they did not . . . . Thus, Plaintiff has alleged facts sufficient
        to state a claim under [the CAA].
 Id. at *5–6.

        While Beal is similar to Hakeem’s situation in some regards, Hakeem wholly

 fails to explain how or why it would be proper to consider DCF a “financial

 institution.” As the district court in this case discussed, unlike the plaintiff in Beal,

 Hakeem makes no allegations that DCF (1) “held his funds,” or (2) “failed to honor
                                              8
Appellate Case: 22-3144    Document: 010110762821         Date Filed: 11/03/2022    Page: 9



 his request to treat his CAA economic impact payment as exempt from garnishment,

 like the MDOC appeared to in Beal.” ROA at 62; see CAA § 272(d)(2)(C)(ii). In fact,

 it appears that because Hakeem is civilly committed, his funds are being held in a

 State of Minnesota trust account. See ROA at 17. The Kansas DCF cannot be held

 liable for receiving funds that were allegedly wrongfully released from his account

 by a third party financial institution, especially when Hakeem does not allege that he

 informed any of the relevant actors about this error prior to filing suit. See Beal, 2021

 WL 2934835, at *5–6.3 Accordingly, the district court did not err in concluding that

 Hakeem failed to state claim for violation of the CAA.

 B.    Sovereign Immunity

       As the district court correctly noted, Hakeem’s claims are barred by sovereign

 immunity. “The Eleventh Amendment renders the States [and their agencies] immune

 from ‘any suit in law or equity, commenced or prosecuted . . . by Citizens of another

 State, or by Citizens or Subjects of any Foreign State.’” Tennessee v. Lane, 541 U.S.

 509, 517 (2004) (quoting U.S. Const. amend. XI); see Collins v. Daniels, 916 F.3d

 1302, 1315 (10th Cir. 2019). However, “[a] State may waive its sovereign immunity

 at its pleasure, and in some circumstances Congress may abrogate it by appropriate

 legislation.” Virginia Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 253–54

 (2011) (internal citation omitted). “A waiver of sovereign immunity cannot be


       3
         Of further note, the plaintiff in Beal argued that EIPs are “exempt from any
 type of seizure to pay debts other than child support.” Beal, 2021 WL 2934835, at *2
 (emphasis added). The Beal court, however, did not address the child support
 exception, which we conclude is applicable here.
                                             9
Appellate Case: 22-3144     Document: 010110762821        Date Filed: 11/03/2022    Page: 10



  implied but must be unequivocally expressed.” United States v. Mitchell, 445 U.S.

  535, 538 (1980) (internal quotation marks and citation omitted). Similarly,

  “Congress’ intent to abrogate the States’ immunity from suit must be obvious from a

  clear legislative statement.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996)

  (internal quotation marks and citation omitted). Hakeem states that “Defendants are

  deemed to have waived any immunity,” ROA at 13; Aplt. Br. at 4, but this statement

  is not supported by any facts or law.

        First, Hakeem cites Scholl v. Mnuchin, 494 F. Supp. 3d 661, 692 (N.D. Cal.

  2020), appeal dismissed (Dec. 11, 2020), to support his position that Defendants are

  not entitled to sovereign immunity. There, the plaintiffs sued several federal agencies

  (including the Internal Revenue Service (the IRS)) and their directors, to challenge

  the IRS’s policy of withholding EIPs from incarcerated persons “solely because they

  are or were incarcerated.” Id. at 692. Ultimately, the district court agreed with the

  plaintiffs and, before doing so, concluded that Congress had abrogated the IRS’s—a

  federal agency’s—sovereign immunity in the context of its authority under the

  federal Administrative Procedures Act (the APA). Id. at 678; see also id. at 681

  (“Congress waived sovereign immunity under the APA and the court has subject

  matter jurisdiction to hear the case.”). Scholl, as well as Hakeem’s repeated

  references to the APA, are readily distinguishable from the present case. The APA

  permits suits against federal agencies but does not waive the sovereign immunity of a

  state agency such as DCF.



                                             10
Appellate Case: 22-3144     Document: 010110762821         Date Filed: 11/03/2022       Page: 11



         Second, Hakeem’s citations to out-of-circuit cases that concern the availability

  of qualified immunity are unavailing, as they concern a different type of immunity

  than is at issue here. Aplt. Br. at 6 (citing Grantham v. Trickey, 21 F.3d 289, 295 (8th

  Cir. 1994) (“There is no dispute that qualified immunity does not apply to claims for

  equitable relief.”); Bradford v. Mo. Dep’t of Corr., 46 F. App’x 857, 858 (8th Cir.

  2002) (“We note that qualified immunity does not shield officials from equitable

  relief.”)).

         Third, Hakeem’s suit is not saved by the “prospective-relief” exception of Ex

  parte Young. See Ex parte Young, 209 U.S. 123 (1908). “[U]nder [Ex parte Young], a

  plaintiff may bring suit against individual state officers acting in their official

  capacities if the complaint alleges an ongoing violation of federal law and the

  plaintiff seeks prospective relief.” Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159,

  1166 (10th Cir. 2012). “[A]lthough the doctrine will allow injunctive relief that might

  have a substantial ancillary effect on a state treasury, it does not allow an award for

  monetary relief that is the practical equivalent of money damages, even if this relief

  is characterized as equitable.” ANR Pipeline Co. v. Lafaver, 150 F.3d 1178, 1189

  (10th Cir. 1998) abrogated on other grounds by Hill v. Kemp, 478 F.3d 1236, 1259

  (10th Cir. 2007). To determine whether the Ex parte Young exception applies, the

  court “need only conduct a straightforward inquiry into whether the complaint alleges

  an ongoing violation of federal law and seeks relief properly characterized as

  prospective.” Muscogee (Creek) Nation, 669 F.3d at 1167 (quotation marks and

  citation omitted).

                                              11
Appellate Case: 22-3144    Document: 010110762821         Date Filed: 11/03/2022    Page: 12



        Here, although Hakeem characterizes the relief he seeks as injunctive,

  equitable, and prospective, it is not. He seeks the return of funds that were previously

  taken from him. He alleges no ongoing constitutional violations that can be remedied

  by prospective, injunctive relief. Further, even if Ex parte Young were applicable, it

  would not save his suit against DCF, which is not an “individual state officer[].” Id.

  at 1166.

        Fourth, although Hakeem seeks to bring claims against Howard, he offers no

  specific factual allegations asserting that she personally participated in the conduct

  giving rise to his injuries. Further, as noted, Hakeem’s claims against Howard in her

  official capacity are barred by the doctrine of sovereign immunity because this

  immunity extends to “suits for damages and other forms of relief against state

  defendants acting in their official capacities.” Buchheit v. Green, 705 F.3d 1157,

  1159 (10th Cir. 2012). Thus, the district court did not err in dismissing Hakeem’s

  claims as barred by sovereign immunity.

  C.    Defendants’ Default

        Although there were some procedural missteps leading up to the district

  court’s screening of Hakeem’s suit, the district court was correct to not enter default

  judgment against Defendants. It appears that when Hakeem filed his suit, it was

  assigned to a magistrate judge. Although the magistrate judge granted Hakeem’s

  motion to proceed in forma pauperis, ROA at 20–21, the case skipped mandatory

  screening pursuant to 28 U.S.C. § 1915(e)(2) and proceeded to service. Eventually,

  the magistrate judge ordered Hakeem “to either (1) move for entry of default and
                                             12
Appellate Case: 22-3144     Document: 010110762821        Date Filed: 11/03/2022       Page: 13



  after entry of default by the Clerk of Court, file a motion for default judgment as to

  Defendants Jodi Howard and Kansas Department of Human Services, Child Support

  Division . . . or (2) show good cause in writing . . . why this case should not be

  dismissed . . . for lack of prosecution.” Id. at 24. After Hakeem responded to the

  show cause order, however, the district court judge noticed both that Hakeem’s

  complaint was subject to mandatory screening and that the named defendants, the

  “Kansas Department of Human Services, Child Support Division” and its

  Commissioner, “Jodi Howard,” did not exist. Accordingly, the district court ordered

  Hakeem to show cause why his complaint should not be dismissed. Hakeem

  submitted a response to the court’s order, along with a motion to amend, and the case

  proceeded to proper screening. Thus, the district court did not err in declining to

  enter default judgment against Defendants—particularly in light of the fact that the

  record does not establish that they were ever served.

  D.    Leave to Amend the Complaint

        Finally, the district court did not err in denying Hakeem leave to amend his

  complaint. We review a district court’s refusal to permit an amendment for abuse of

  discretion. Fields v. Okla. State Penitentiary, 511 F.3d 1109, 1113 (10th Cir. 2007).

  Because Federal Rule of Civil Procedure 15(a) provides that courts “should freely

  give leave when justice so requires,” Fed. R. Civ. P. 15(a), denial of leave is

  generally justified only for “undue delay, undue prejudice to the opposing party, bad

  faith or dilatory motive, failure to cure deficiencies by amendments previously

  allowed, or futility of amendment,” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th
                                             13
Appellate Case: 22-3144     Document: 010110762821         Date Filed: 11/03/2022     Page: 14



  Cir. 1993). Importantly, when the “denial is based on a determination that

  amendment would be futile, our review for abuse of discretion includes de novo

  review of the legal basis for the finding of futility.” United States ex rel. Barrick v.

  Parker-Migliorini Int’l, LLC, 878 F.3d 1224, 1230 (10th Cir. 2017) (quotation marks

  and citation omitted).

         The relief that Hakeem seeks—a federal court judgment ordering that

  Defendants repay him his EIP funds—is barred by sovereign immunity, which

  Hakeem cannot overcome. Further, Hakeem cannot maintain a suit for the wrongful

  garnishment of his EIPs pursuant to the CARES Act. This appeal is Hakeem’s second

  opportunity to show cause why his suit should not be dismissed, and he has failed to

  allege any additional facts to overcome the barriers of immunity and the requirements

  of his substantive legal claims (e.g., allegations that the properly named defendant

  should be a non-governmental financial institution that wrongfully garnished his

  CAA EIP, even after Hakeem informed the financial institution about this error).

  Accordingly, the district court acted within its discretion to deny Hakeem opportunity

  to amend his complaint.




                                              14
Appellate Case: 22-3144   Document: 010110762821      Date Filed: 11/03/2022     Page: 15



                                          IV

        For the foregoing reasons, we AFFIRM the district court’s dismissal of

  Hakeem’s complaint without opportunity to amend.


                                           Entered for the Court



                                           Mary Beck Briscoe
                                           Circuit Judge




                                          15